Citation Nr: 0010743	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-37 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for residuals of a 
laminectomy at L5-S1, currently rated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from November 1966 to March 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In August 1998, the Board remanded the case to the RO for 
further development.  Following accomplishment the requested 
development, the RO continued the denial of the issue on 
appeal, and that claim has since been returned to the Board 
for further appellate consideration.


REMAND

Pursuant to the Board's August 1998 remand decision, this 
case was remanded to the RO for the veteran to be afforded a 
VA examination.  The veteran was afforded this examination in 
October 1998.  The RO determined that the examination report 
did not fully comply with the Board's remand instructions.  
As such, an addendum was prepared in December 1998 and in 
February 1999, further medical information was furnished.  
Thereafter, in December 1999, a supplemental statement of the 
case was issued.  In March 2000, the veteran was advised that 
his claim was being certified to the Board and that he should 
submit any further evidence directly to the Board.  

In April 2000, the veteran submitted pertinent medical 
evidence from the Lake Shore Medical Specialty Clinic 
directly to the Board.  According to 38 C.F.R. § 20.1304(c) 
(1999), any pertinent evidence submitted by the veteran which 
is accepted by the Board under the provisions of this 
section, as well as any such evidence referred to the Board 
by the originating agency under 38 C.F.R. § 19.37(b) (1999), 
must be referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case unless this procedural right is waived by the veteran 
(or his representative) or unless the Board determines that 
the benefit, or benefits, to which the evidence relates may 
be allowed on appeal without such referral.  Such waiver must 
be in writing or, if a hearing on appeal is conducted, 
formally entered on the record orally at the time of the 
hearing.  In this case, neither the veteran nor his 
representative has waived the veteran's procedural right in 
writing.  

The Board further notes that in a February 2000 statement, 
the veteran indicated that he had seen his physician on 
"numerous occasions;" he also has indicated that he has 
received treatment at specific VA medical facilities.  
According, the RO should obtain and associate with the record 
all outstanding treatment and evaluation records from VA 
Medical Centers (VAMCs) in Erie, Pennsylvania, and Buffalo, 
New York.  These records are deemed constructively of record 
(even if not physically on file), and must be obtained and 
considered.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
RO also should obtain any and associate with the record 
pertinent records from Barnes Primary Care Associates, Joseph 
T. Tan, M.D., and any other source or facility identified by 
the veteran. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
pertinent records from the Erie and 
Buffalo VAMCs, Barnes Primary Care 
Associates, Dr. Joseph T. Tan, and from 
any other source or facility identified 
by the veteran.  If any requested records 
are unavailable or cannot be obtained, 
this fact, along with an explanation, 
should be noted in the claims file.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim of 
entitlement to an increased rating for 
residuals of a laminectomy at L5-S1, in 
light of all pertinent medical evidence 
and legal authority, to include all 
potentially applicable diagnostic codes, 
and the provisions regarding functional 
loss due to pain and other factors.  See 
38 C.F.R. §§ 4.40, 4.45 (1999) and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

5.  If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which includes discussion and 
review of all of the evidence added to 
the record after the December 1999 
supplemental statement of the case, and 
be afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


